Case 6:20-cv-00646-MJJ-PJH Document 38 Filed 08/06/20 Page 1 of 2 PageID #: 341




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                          LAFAYETTE DIVISION

 BRITTANY KELLY                                 CASE NO. 6:20-CV-00646

 VERSUS                                         JUDGE JUNEAU

 PHYSICIANS MUTUAL ET AL                        MAGISTRATE JUDGE HANNA

                                  JUDGMENT

       This matter was referred to United States Magistrate Judge Patrick J. Hanna

 for report and recommendation. After an independent review of the record,

 and noting the absence of any objections, this Court concludes that the Magistrate

 Judge’s report and recommendation is correct and adopts the findings and

 conclusions therein as its own. Accordingly,

       IT IS ORDERED, ADJUDGED, AND DECREED that, consistent with the

 report and recommendation, Physicians Mutual Ins. Co. and Trevor Braun’s Motion

 to Dismiss (Rec. Doc. 14) is GRANTED IN PART AND DENIED WITHOUT

 PREJUDICE IN PART. Plaintiff’s LEDL and Title VII claims against Braun are

 DISMISSED WITH PREJUDICE.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that,

 consistent with the report and recommendation, James Shute’s Motion to Dismiss

 (Rec. Doc. 9) is GRANTED IN PART AND DENIED WITHOUT PREJUDICE IN
Case 6:20-cv-00646-MJJ-PJH Document 38 Filed 08/06/20 Page 2 of 2 PageID #: 342




 PART. Plaintiff’s LEDL and Title VII claims against Shute are DISMISSED WITH

 PREJUDICE.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that,

 consistent with the report and recommendation, Plaintiff shall have fifteen (15) days

 to amend the complaint in order to assert further factual allegations in support of her

 IIED claim. Defendants shall have the opportunity to re-urge the motion to dismiss

 thereafter.

               Signed at Lafayette, Louisiana, this 6th day of August, 2020.




                                          _____________________________
                                          MICHAEL J. JUNEAU
                                          UNITED STATES DISTRICT JUDGE
